DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 February 2022 has been entered.

Status of Claims
This action is in response to the RCE filed 15 February 2022. 
Claims 22, 25, 26, 35, 37, 38, 41, 43, 44, 47 and 49 were amended 21 January 2022. 
Claims 24, 36, 42, and 48 were cancelled 21 January 2022. 
Claims 22-23, 25-35, 37-41, 43-47 and 49-52 are currently pending and have been examined. 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 22-23, 25-26, 29, 34-35, 37-38, 41, 43-44 and 47, 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Bear (US 2013/0195326 A1) in view of Phillips (US 2013/0328661 A1).

CLAIM 22- 
Bear teaches the limitations of:
A medication tray comprising a plurality of partitions defining a plurality of compartments (Bear teaches a medication storage device (i.e., tray) that includes a plurality of dose containers (i.e., compartments) (para [0029] and Figure 1)
the medication tray having a tray identifier associated therewith, each compartment for storing a respective different medication having a medication identifier associated therewith (The dose containers can be individually removable from the device or a plurality of dose containers (all of the dose containers or a sub-set of all of the dose containers) can be mounted on one or more removable dose container trays. In some embodiments, the dose containers and/or the dose container tray can have unique identifiers (para [0019])) and Bear teaches that the medications may be different with at least one medication (para [0024]))
and each compartment having an open …upper end for access to the respective medication by medical personnel (Bear teaches that the tray/dose containers have lids that are able to be opened (i.e., open upper ends) that are accessible from a pharmacist (para [0019]))
at least one imaging apparatus (The medication storage device also includes an imaging system that includes a plurality of image capture devices configured to capture an image of the interior region of each dose container of the plurality of dose containers (para [0008])) configured to view the respective medication identifiers through the open…upper ends of the plurality of compartments (Bear teaches that the image capture devices can be coupled to the lids of the medications in the container (i.e., open upper ends of the plurality of compartments) (para [0037])) 
a processor and an associated memory configured to cooperate with said at least one imaging apparatus to determine the tray identifier and medication identifiers of the medication tray (Bear teaches that a processor and memory are used with the imaging apparatus to take images of the tray/dose containers (para [0040]) and (In some embodiments, the lids 228 can also have image capture devices mounted on them, for example, to allow "viewing" of the interior region 211 of the dose container 210 by the imaging system. In some embodiments, the lids 228 can include a unique identifier, for example, a mark, a label, a tab and/or the lids 228 can have unique shapes, which can be used to identify the dose of the day/week contained in the corresponding dose container 210 (para [0060])) 
maintain in the memory a desired respective medication within each compartment based upon the tray identifier (Bear teaches the imaging system of bear includes a memory of which desired medication must be in the tray (para [0038]) and the dose container/container tray has unique identifiers that correspond to the medication (para [0033]))
determine the respective medication within each of the plurality of compartments based upon the medication identifiers (In some embodiments, the dose containers 110 and/or the dose container tray can have unique identifiers, for example, labels, tags or unique shapes to correspond to at least one day of the week. In other embodiments, the dose containers 110 can have lids that can include unique identifiers such as, for example, labels or tags to indicate the day of the week on which the medication is to be taken (para [0033]))
and determine a discrepancy between the determined respective medication within each compartment and the desired respective medication within each compartment and when so generate a display notification comprising an image of the medication tray with a visual indicator corresponding to each compartment determined to have the discrepancy (determining whether the patient has removed the correct medication by comparing the prescribed medication to the removed medication, and alerting the patient, a care giver, a family member, a call center, a pharmacy, or a doctor if an incorrect medication has been removed from the dose container or even if an incorrect dose container has been opened. The notifications and alerts can include visual, audible and/or tactile indications to encourage adherence or warn of errors (para [0023]) and (Bear teaches that the display of imaging visual indicators overlaid on the dose container when an event occurs (para [0066]) and the image of the dosing container (i.e., medication tray) is shown on the display (para [0072]))
a display coupled to the processor for displaying the display notification  (In some embodiments, at least a portion of the communications module 270, for example, an audio/visual notification system can be mounted on an exterior portion of the housing 242. The communications module 270 can include speakers 272 and a display 274 (e.g., LCD, touch screen, etc.) configured to provide audible visual, and/or tactile cues, alarms, or messages to encourage patient adherence to the prescribed medication regimen (para [0064]))

Bear does not explicitly teach, however Phillips teaches:
unlidded upper end
overlaid thereon the image of …tray (Phillips teaches that a region of interest within the open tray is imaged, and that this region of interest is overlaid on the tray to indicate which item is missing (para [0038, 112, Figure 11)

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Bear to integrate the application of taking imaging movement of trays of Phillips with the motivation of making it easy for the user to filter images to review data (see: Phillips, paragraph 11).



CLAIM 23- 
Bear in view of Phillips teaches the limitations of claim 22. Regarding claim 23, Bear further teaches:
Further comprising a medication tray housing to receive said medication tray (Bear teaches that the medication tray may be removable in the medication storage device (i.e., medication tray housing) (para [0030]))


CLAIM 25- 
Bear in view of Phillips teaches the limitations of claim 22. Regarding claim 25, Bear further teaches:
Wherein the display notification comprises a further visual indicator corresponding to each compartment determined to not have a discrepancy (In some embodiments, the lighting system 258 can be further configured to perform notification functions such as, for example, illuminating the dose container 210 that correlates with the correct time (e.g., time of day and day of the week) to take a prescribed medication (para [0066]))
And wherein the further visual indicator and visual indicator have different visual characteristics (Bear teaches illumination, blinking, and blinking from multiple sources taught in Bear are different visual characteristics regarding different indicators (i.e., correct versus incorrect) (para [0066]))

CLAIM 26- 
Bear in view of Phillips teaches the limitations of claim 22. Regarding claim 26, Bear further teaches:
wherein the visual indicator comprises one of a textual indicator and a colored indicator (a medication reminder marker can be placed in the dose container 110 in lieu of the medication. The medication reminder marker can be a label, a coin shaped plastic chip, and/or a paper slip. In some embodiments, the medication reminder marker can have a color and label that matches the color or label on a prescribed medication (para [0032]))

CLAIM 29- 
Bear in view of Phillips teaches the limitations of claim22. Regarding claim 29, Bear further teaches:
Further comprising an illumination source spaced above said medication tray (In some embodiments, the event detection system 150 can include a lighting module (not shown) for illuminating the dose containers 110. For example, the lighting module can include a plurality of light sources such as LEDs, configured to illuminate the plurality of dose containers 110 for better imaging of the dose containers 110 by the imaging system 160 or for improved visualization by the user U (para [0036]))



CLAIM 34- 
Bear in view of Phillips teaches the limitations of claim 22. Regarding claim 34, Bear further teaches:
Wherein said at least one imaging apparatus comprises a plurality of imaging apparatuses (The imaging system includes a plurality of image capture devices such as, for example, CCD cameras, configured to capture an image of the interior region of each dose container of the plurality of dose containers (para [0021]))

CLAIMS 35, 41, and 47-
Claims 35, 41, and 47 are significantly similar to claim 22 and are rejected upon the same reasons as stated above. 

CLAIMS 36-38-
Claims 36-37 are significantly similar to claims 24-26 respectively, and are rejected upon the same reasons as stated above. 

CLAIMS 42-44-
Claims 42-44 are significantly similar to claims 24-26 respectively, and are rejected upon the same reasons as stated above. 

CLAIMS 48-50-
Claims 48-50 are significantly similar to claims 24-26 respectively, and are rejected upon the same reasons as stated above. 



Claims 27-28, 30-33, 39-40, 45-46 and 51-52 are rejected under 35 U.S.C. 103 as being unpatentable over Bear (US 2013/0195326 A1) in view of Phillips (US 2013/0328661 A1) and further in view of Ross (US 8,065,035 B2).

CLAIM 27- 
Bear in view of Phillips teaches the limitations of claim 22. Regarding claim 27, Bear does not explicitly teach however Ross teaches:
Wherein said processor is configured to determine whether the respective medication within each compartment has expired based upon the medication identifier (Ross teaches that medications in a single-doss container (i.e., medication within each compartment) that are associated with an identifier has expired (para [0016]))
And when so, generate an expired medication display notification that includes an expired medication visual indicator corresponding to each compartment determined to have expired medication (In some embodiments, the hand-carried dispenser 64 includes mechanisms for verifying that the correct drugs are being dispensed from the storage device 62 and for removing the drugs from their single-dose containers 56 in preparation for administration to the patient...The alert may be a visual light or message on the hand-carried dispenser 64 or an audible alarm sounded by the hand-carried dispenser 64 (para [0041]) and wherein Ross teaches that it monitors expiration dates (i.e., verification of correct drugs (para [0043]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Bear in view of Phillips to integrate the application of automatically tracking expiration and recall information attached to the medication of Ross with the motivation of making it easy for the user to track medication automatically instead of manually (see: Ross, paragraph 9).

CLAIM 28- 
Bear in view of Phillips teaches the limitations of claim 22. Regarding claim 27, Bear does not explicitly teach however Ross teaches:
Wherein said processor is configured to determine whether the respective medication within each compartment has been recalled based upon the medication identifiers (Ross teaches that medications in a single-doss container (i.e., medication within each compartment) that are associated with an identifier has been recalled (para [0020]))
And when so, generate a recalled medication display notification that includes a recalled medication visual indicator corresponding to each compartment determined to have recalled medication (In some embodiments, the hand-carried dispenser 64 includes mechanisms for verifying that the correct drugs are being dispensed from the storage device 62 and for removing the drugs from their single-dose containers 56 in preparation for administration to the patient...The alert may be a visual light or message on the hand-carried dispenser 64 or an audible alarm sounded by the hand-carried dispenser 64 (para [0041]) and wherein Ross teaches that it monitors recall of medication (i.e., verification of correct drugs (para [0043]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Bear to integrate the application of automatically tracking expiration and recall information attached to the medication of Ross with the motivation of making it easy for the user to track medication automatically instead of manually (see: Ross, paragraph 9).

CLAIM 30- 
Bear in view of Phillips teaches the limitations of claim 22. Regarding claim 27, Bear does not explicitly teach however Ross teaches:
Wherein the tray identifier comprises a tray barcode (Ross teaches a bulk container (i.e., tray) with an attached barcode (para [0049])) 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Bear in view of Phillips to integrate the application of securely attaching a barcode of information of Ross with the motivation of making it easy for the user to track medication automatically instead of manually (see: Ross, paragraph 9).

CLAIM 31- 
Bear in view of Phillips teaches the limitations of claim 22. Regarding claim 31, Bear does not explicitly teach however Ross teaches:
Wherein the at least one medication identifier comprises a medication barcode (Ross teaches a container system with an attached barcode to the dose containers (para [0016]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Bear in view of Phillips to integrate the application of securely attaching a barcode of information of Ross with the motivation of making it easy for the user to track medication automatically instead of manually (see: Ross, paragraph 9).

CLAIM 32- 
Bear in view of Phillips teaches the limitations of claim 22. Regarding claim 32, Bear does not explicitly teach however Ross teaches:
Wherein the medication identifiers comprise alphanumeric text and wherein said processor is configured to perform an optical character recognition of the alphanumeric text to determine the respective medication within each of the plurality of compartments (In some embodiments, the identifier can provide a 3D code that is readable by one or more cameras, such as dimples that are imprinted on the container 56. In other examples, the identifier can be an electronic memory device, such as an RFID tag, that stores information relating to the medication on the container 56 itself. In some embodiments, the electronic memory device can communicate through direct contact, with one or more electrical contacts, or through wireless communication. The information relating to the medication can include, among other things, a drug name, dosage, manufacturer, lot number, and expiration date (para [0047]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Bear to integrate the application of securely attaching a different alphanumeric information of Ross with the motivation of making it easy for the user to track medication automatically instead of manually (see: Ross, paragraph 9).

CLAIM 33- 
Bear in view of Phillips teaches the limiations of claim 22. Regarding claim 33, Phillips further teaches:
and a range detector carried by said …tray housing (Each camera 310 is associated with a viewing field 311. As shown in FIG. 4b, the combined viewing fields of cameras 310 form the viewing field 340 of the image sensing device. Viewing field 340 has a depth of x. For instance, the depth of viewing field 340 may be approximately 2 inches (para [0055]); wherein the depth of viewing field is a range attached to the housing of the trays)
said processor being configured to determine a focal distance between said …tray and said at least one imaging apparatus based upon said range detector (The imaging apparatuses of Phillips change depending upon the focal length (i.e., focal distance) of the images in the tray (para [0062]))
and selectively operate said shelf actuator based upon the focal distance (The image will have a significant width depending on the sensor, but the depth is only one pixel. A line scan camera captures an image stripe the width of the tool drawer but only one pixel deep. Every time drawer 330 moves by a predetermined partial amount the camera will capture another image stripe. In this case the image stripes must be stitched together to create a usable full drawer image. This is the same process used in many copy machines to capture an image of the document. The document moves across a line scan camera and the multiple image stripes are stitched together to create an image of the entire document (para [0060]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Bear to integrate the application of taking imaging movement of trays of Phillips with the motivation of making it easy for the user to filter images to review data (see: Phillips, paragraph 11).

Bear in view of Phillips does not explicitly teach, however Ross teaches:
a medication tray housing to receive said medication tray (Figure 4 of Ross shows the housing device for the different trays)
a medication shelf actuator carried by said medication tray housing (In some embodiments, as depicted in FIG. 14, the single portion 112 includes a top portion 114 that retains the single-dose container 56 within the single portion 112 when the top portion 114 is in a closed position… The top portion 114 includes, in some embodiments, an actuator 118, such as, for example, a leverage tab, that operates to effect the opening and closing of the top portion 114. Accordingly, when the single-dose container 56 is positioned within the single portion 112, the top portion 114 is in a closed position, and when the single-dose container 56 is to be retrieved from the single portion 112, the actuator 118, such as a leverage tab, is used to open the top portion 114 and allow access to the single-dose container 56, as depicted in FIG. 15.(para [0069]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Bear to integrate the application of movement of trays of Ross with the motivation of making it easy for the user to track medication automatically in large amounts (see: Ross, paragraph 9).




CLAIMS 39-40-
Claims 39-40 are significantly similar to claims 27-28 respectively, and are rejected upon the same reasons as stated above. 

CLAIMS 45-46-
Claims 45-46 are significantly similar to claims 27-28 respectively, and are rejected upon the same reasons as stated above. 

CLAIMS 51-52-
Claims 51-52 are significantly similar to claims 27-28 respectively, and are rejected upon the same reasons as stated above. 

Response to Arguments
The arguments filed 21 January 2022 have been fully considered. 
Regarding the arguments pertaining to the 112(a) rejection, these arguments are persuasive. The claims have been amended to overcome the 112(a) rejection and it is withdrawn. 
Regarding the arguments pertaining to the 102 rejection, these arguments are persuasive in that Bear does not explicitly teach all of the claim amendments and that was what was found during the AFCP interview. Bear does teach that the dosing container (i.e., medication tray) is on the screen and is compared to find discrepancies, and the image indicates with a light when a discrepancy is found (para [0066], para [0072]), but does not teach an open unlidded tray nor that an image is overlaid onto the tray. However, a new search was conducted and a review of the other prior art on record, and it was found that the previously cited reference of Phillips does teach that an image is overlaid on the tray to determine a region of interest in the tray which reads on how the overlay of the tray image is described in the specification in paragraph 9. A new 103 rejection referencing Phillips in the independent claim has been added. 

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A SASS whose telephone number is (571)272-4774. The examiner can normally be reached 7AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/ROBERT A SOREY/Primary Examiner, Art Unit 3626